DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 10/11/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 10/11/2019.
Claims 1-20 are pending.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps that must be tied to a machine (e.g., for managing a file system), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for recovering and replicating a file system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-10 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites a non-transitory computer readable storage medium embodying executable instructions, which is directed to a manufacture (i.e., a statutory category 

Claim Objections

Claims 2, 9, 12 and 19 are objected to because of the following informalities:  

Regarding claim 2, the connection word “and” in line 4 should be “or” because the process must EITHER “move forward in time” OR “move backward in time”.

Regarding claim 9, the limitation “said events” in line 2 should be “said filesystem events” for being consistent in claim language.

Regarding claim 12, the connection word “and” in line 4 should be “or” because the process must EITHER “move forward in time” OR “move backward in time”.

Regarding claim 9, the limitation “said events” in line 3 should be “said filesystem events” for being consistent in claim language.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "each said filesystem event information" in line 6 and the limitation “the filesystem event” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Claim 4 recites the limitation "said detecting said filesystem event" in line 1, the limitation “said creating said filesystem event information” in line 3, the limitation “said information” in line 4, the limitation “the object” in line 4, and the limitation “the change operation” in line 4.  There is insufficient antecedent basis for these limitations in the claim.



Claim 6 recites the limitation "said detecting a file system event" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "said storage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "each said filesystem event information" in line 8 and the limitation “the filesystem event” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

Claim 13 recites the limitation "said object of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "said detecting said filesystem event" in line 2, the limitation “said creating said filesystem event information” in line 4, the limitation “said information” in line 4 the limitation “the object” in line 5, and the limitation “the change operation” in line 5.  There is insufficient antecedent basis for these limitations in the claim.



Claim 6 recites the limitation "said detecting a file system event" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "said storage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 11 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3-6, 9-11, 13-16 and 19-20 (effective filing date 10/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Patent No. 6,496,944, Patent date 12/17/2002), and further in view of Schwaab et al. (U.S. Publication No. 2008/0104148, Publication date 05/01/2008).

As to claim 1, Hsiao et al. teaches:
“A method of recovering and replicating a filesystem at a desired point in time in an any point-in-time replication system” (see Hsiao et al., Abstract for recovery of a file system directory structure to any point in time), comprising:
“creating a reference filesystem index that details the structure of a filesystem at a predetermined time” (see Hsiao et al., [column 4, lines 40-43 and 50-58] for creating a database table to maintain information about the directory structure of the filesystem; also see [column 7, lines 49-65] for example, restoring/rebuilding the directory structure of the file system at the time the backup was performed (i.e., predetermined time));
“detecting consecutive filesystem events that change said filesystem” (see Hsiao et al., [column 4, lines 66-67] for tracking/detecting file system operations);
“creating for each said filesystem event information an entry in an event stream comprising a sequence of consecutive filesystem events, each filesystem event information entry detailing a corresponding change to the filesystem made by the filesystem event” (see Hsiao et al., [column 4, line 66 to column 5, line 5] for storing operations/events as entries in a database 
“associating each said filesystem event information entry in said event stream with a timestamp” (see Hsiao et al., Fig. 1 and [column 5, lines 32-37]); and
“replicating a filesystem as it existed at a desired point in time by applying in sequence to said reference filesystem index consecutive filesystem events from said journal in order of occurrence between said desired point in time and said predetermined time” (see Hsiao et al., [column 7, lines 54-64] for restoring/reconstructing the file system at any previous state by applying a set of directory entries (i.e., consecutive filesystem events) occurred after the backup time to the filesystem at the backup time).
However, Hsiao et al. does not explicitly teach features of associating each event with a snapshot and storing events in a journal as recited as follows:
“associating each said filesystem event information entry in said event stream with a timestamp and a point-in-time (PiT) snapshot of the filesystem at the time of occurrence of the filesystem event”;
“streaming said event stream for storage in a journal”.
On the other hand, Schwaab et al. teaches features of associating each event entry with a snapshot (see Schwaab et al., [0086] for relating/associating file object change records (i.e., event entries) with the baseline image (i.e., snapshot))  and storing events in a journal (see Schwaab et al., [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schwaab et al.'s teaching to Hsiao et al.’s system by implementing features of associating each change/event entry with a snapshot of filesystem and Hsiao et al.’s system with an effective way to manage file/directory operations/events to the file system and facilitate the process of recovery of the file system at any point in time.  In addition, both of the references (Hsiao et al. and Schwaab et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking change events and enabling point-in-time restoration of individual files as well as file systems.  This close relation between both of the references highly suggests an expectation of success.

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“searching said replicated filesystem for a filesystem object of interest” (see Hsiao et al., [column 8, lines 1-2] wherein the rebuilt file system can be used to locate/access files; also see Schwaab et al., [0098]); and
“selecting a PiT snapshot that contains said object of interest” (see Hsiao et al., [column 4, lines 8-10] for supporting point-in-time recovery, wherein each version of a file can be interpreted as a PIT snapshot of the file; also see Schwaab et al., [0049]).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
Hsiao et al., Fig. 1, [column 4, line 65 to column 5, line 5] and [column 8, lines 4-7] for tracking file system operations including file and directory changes/operations, wherein any code/module for performing tracking file system operations/changes as disclosed can be interpreted as equivalent to an agent as recited; also see Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“wherein said creating said information comprises creating said information as a descriptive string to be user understandable” (see Hsiao et al., Fig. 1 and [column 4, line 66 to column 5, line 2] for tracking file system operations/changes in a database table; also see Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations, and see [0056] for database storing information about each file and folder and updated with changes to individual files and folders to create a chronological record of changes).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 4, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
Hsiao et al., Fig. 1, [column 4, line 65 to column 5, line 5] and [column 8, lines 4-7] for tracking file system operations including file and directory changes/operations, wherein any code/module for performing tracking file system operations/changes as disclosed can be interpreted as equivalent to an agent as recited; also see Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations, and see [0056] for database storing information about each file and folder and updated with changes to individual files and folders to create a chronological record of changes).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 1, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“entering into said storage a continuous event stream of filesystem events as said events occur” (see Hsiao et al., Fig. 1 and [column 4, line 66 to column 5, line 5] for tracking and recording file system operations/events into a database table; also see Schwaab et al., [0030] and [0085] for storing, in database, records of changes from change journal(s)).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
Hsiao et al., [column 4, lines 8-10] for tracking and backing up different versions of a file to support point-in-time recovery of that file; also see Schwaab et al., [0097]-[0099] for retrieving/restoring a version of a file from one of several point-in-time in response to a user selection/request through the hierarchical file and folder system (i.e., filesystem)).

As to claim 11, Hsiao et al. teaches:
“Non-transitory computer readable storage medium embodying executable instructions for controlling a processor to perform a method of recovering and replicating a filesystem at a desired point in time in an any point-in-time replication system” (see Hsiao et al., Abstract for recovery of a file system directory structure to any point in time), comprising:
“creating a reference filesystem index that details the structure of a filesystem at a predetermined time” (see Hsiao et al., [column 4, lines 40-43 and 50-58] for creating a database table to maintain information about the directory structure of the filesystem; also see [column 7, lines 49-65] for example, restoring/rebuilding the directory structure of the file system at the time the backup was performed (i.e., predetermined time));
“detecting consecutive filesystem events that change said filesystem” (see Hsiao et al., [column 4, lines 66-67] for tracking/detecting file system operations);
“creating for each said filesystem event information an entry in an event stream comprising a sequence of consecutive filesystem events, each filesystem event information entry detailing a corresponding change to the filesystem made by the filesystem event” (see Hsiao et al., [column 4, line 66 to column 5, line 5] for storing operations/events as entries in a database 
“associating each said filesystem event information entry in said event stream with a timestamp” (see Hsiao et al., Fig. 1 and [column 5, lines 32-37]); and
“replicating a filesystem as it existed at a desired point in time by applying in sequence to said reference filesystem index consecutive filesystem events from said journal in order of occurrence between said desired point in time and said predetermined time” (see Hsiao et al., [column 7, lines 54-64] for restoring/reconstructing the file system at any previous state by applying a set of directory entries (i.e., consecutive filesystem events) occurred after the backup time to the filesystem at the backup time).
However, Hsiao et al. does not explicitly teach features of associating each event with a snapshot and storing events in a journal as recited as follows:
“associating each said filesystem event information entry in said event stream with a timestamp and a point-in-time (PiT) snapshot of the filesystem at the time of occurrence of the filesystem event”;
“streaming said event stream for storage in a journal”.
On the other hand, Schwaab et al. teaches features of associating each event entry with a snapshot (see Schwaab et al., [0086] for relating/associating file object change records (i.e., event entries) with the baseline image (i.e., snapshot))  and storing events in a journal (see Schwaab et al., [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schwaab et al.'s teaching to Hsiao et al.’s system by implementing features of associating each change/event entry with a snapshot of filesystem and Hsiao et al.’s system with an effective way to manage file/directory operations/events to the file system and facilitate the process of recovery of the file system at any point in time.  In addition, both of the references (Hsiao et al. and Schwaab et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking change events and enabling point-in-time restoration of individual files as well as file systems.  This close relation between both of the references highly suggests an expectation of success.

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“identifying and retrieving a PiT snapshot that contains said object of interest by searching said replicated filesystem for said object of interest” (see Hsiao et al., [column 4, lines 8-10] for supporting point-in-time recovery, wherein each version of a file can be interpreted as a PIT snapshot of the file; also see Schwaab et al., [0049]).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“wherein said detecting said filesystem event comprises detecting filesystem level changes using an agent executing on a processor at a production site, and said creating said filesystem event information comprises creating said information to identify the object changed Hsiao et al., Fig. 1, [column 4, line 65 to column 5, line 5] and [column 8, lines 4-7] for tracking file system operations including file and directory changes/operations, wherein any code/module for performing tracking file system operations/changes as disclosed can be interpreted as equivalent to an agent as recited; also see Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 14, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“wherein said creating said information comprises creating said information as a descriptive string to be user understandable” (see Hsiao et al., Fig. 1 and [column 4, line 66 to column 5, line 2] for tracking file system operations/changes in a database table; also see Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations and [0056] for database storing information about each file and folder and updated with changes to individual files and folders to create a chronological record of changes).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 14, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“wherein said detecting a file system event comprises detecting an operation in a processor at a data production site that causes a filesystem level change to said filesystem, and said creating said filesystem event information entry comprises translating said operation into a user understandable text string description of said filesystem level change” (see Hsiao et al., Fig. Schwaab et al., [0030] for tracking file changes including creations, deletions or relocations, and see [0056] for database storing information about each file and folder and updated with changes to individual files and folders to create a chronological record of changes).

As to claim 19, this claim is rejected based on the same arguments as above to reject claim 11, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“entering into said storage a continuous event stream of filesystem events as said events occur” (see Hsiao et al., Fig. 1 and [column 4, line 66 to column 5, line 5] for tracking and recording file system operations/events into a database table; also see Schwaab et al., also see Schwaab et al., [0030] and [0085] for storing, in database, records of changes from change journal(s)).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 11, and similarly rejected including the following:
Hsiao et al. and Schwaab et al. teach:
“recovering and replicating an object of interest by identifying a relevant PiT snapshot containing said object of interest using said replicated filesystem” (see Hsiao et al., [column 4, lines 8-10] for tracking and backing up different versions of a file to support point-in-time Schwaab et al., also see Schwaab et al., [0097]-[0099] for retrieving/restoring a version of a file from one of several point-in-time in response to a user selection/request through the hierarchical file and folder system (i.e., filesystem)).

Claims 2 and 12 (effective filing date 10/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Patent No. 6,496,944, Patent date 12/17/2002), in view of Schwaab et al. (U.S. Publication No. 2008/0104148, Publication date 05/01/2008), and further in view of Bono et al. (U.S. Patent No. 10,037,251, Patent date 07/31/2018).

As to claims 2 and 12, Hsiao et al. as modified by Schwaab et al. teaches all limitations as recited in claims 1 and 11 respectively.
In addition, Hsiao et al. as modified by Schwaab et al. teaches:
“wherein said replicating said filesystem at a desired point in time comprises applying to said reference filesystem index filesystem changes that occurred after said predetermined time to move forward in time” (see Hsiao et al., [column 7, lines 54-65] for applying entries with timestamps occurring after the backup was performed, wherein the backup time is interpreted as the predetermined time as recited).
However, Hsiao et al. as modified by Schwaab et al. does not explicitly teach:
“wherein said replicating said filesystem at a desired point in time comprises …applying filesystem changes that occurred before said predetermined time to move backward in time”.
On the other hand, Bono et al. teaches:
“wherein said replicating said filesystem at a desired point in time comprises …applying filesystem changes that occurred before said predetermined time to move backward in time” (see Bono et al., [column 13, lines 35] for performing point-in-time recovery by rolling/moving back in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bono et al.'s teaching to Hsiao et al.’s system (as modified by Schwaab et al.) by implementing features of performing a point-in-time recovery of the file system by applying change entries in reverse-chronological order (i.e., rolling back in time).   Ordinarily skilled artisan would have been motivated to do so to provide Hsiao et al.’s system with an alternative effective way for rebuilding/replicating a file system at any point in time.  In addition, both of the references (Hsiao et al. and Bono et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking change events and enabling point-in-time restoration of individual files as well as file systems.  This close relation between both of the references highly suggests an expectation of success.

Claims 7-8 and 17-18 (effective filing date 10/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Patent No. 6,496,944, Patent date 12/17/2002), in view of Schwaab et al. (U.S. Publication No. 2008/0104148, Publication date 05/01/2008), and further in view of Suzuki et al. (U.S. Publication No. 2008/0010422, Publication date 01/10/2008).

As to claims 7 and 17, Hsiao et al. as modified by Schwaab et al. teaches all limitations as recited in claims 1 and 11 respectively.
Hsiao et al. as modified by Schwaab et al. does not explicitly teach a feature of restoring lost data by restoring to its state prior to data loss using snapshot data as equivalently recited as follows:
“selecting a PiT snapshot for a time at which said filesystem was in a state prior to a filesystem object of interest being lost or corrupted to recover said filesystem object of interest”.
On the other hand, Suzuki et al. teaches teach a feature of restoring lost data by restoring to its state prior to data loss using snapshot data (see Suzuki et al., [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suzuki et al.'s teaching to Hsiao et al.’s system (as modified by Schwaab et al.) by implementing features of restoring lost data using snapshot data.   Ordinarily skilled artisan would have been motivated to do as suggested by Suzuki et at., [0005] that restoring lost data using snapshot data is well-known and well-used in the art.  In addition, both of the references (Hsiao et al. and Suzuki et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking change events and enabling point-in-time restoration of individual files as well as file systems.  This close relation between both of the references highly suggests an expectation of success.

As to claims 8 and 18, this claim is rejected based on the same arguments as above to reject claims 7 and 17 respectively, and are similarly rejected including the following:
Hsiao et al., Schwaab et al. and Suzuki et al. teach:
“wherein said filesystem object of interest comprises an object as it existed at a time prior to the object being lost or corrupted, and the method further comprises selecting a PiT snapshot for a time before said prior time” (see Hsiao, [column 7, lines 49-65] for restoring the file system Suzuki et al., [0005] wherein a snapshot for a time before the time of data loss must be selected to restore the file system to a state before the data loss).




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164